Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2007

Nelson v. NJ Dept Corr
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2140




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Nelson v. NJ Dept Corr" (2007). 2007 Decisions. Paper 1732.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1732


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-97                                               NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 06-2140
                               ________________

                             ANTHONY NELSON,

                                         Appellant


                                         v.

         STATE OF NEW JERSEY DEPARTMENT OF CORRECTIONS;
                   COMMISSIONER DEVON BROWN

                   ____________________________________

                 On Appeal From the United States District Court
                          For the District of New Jersey
                           (D.C. Civ. No. 04-cv-05511)
                   District Judge: Honorable Robert B. Kugler
                 _______________________________________

                    Submitted For Possible Dismissal as Moot
                               January 11, 2007

    BEFORE: SLOVITER, CHAGARES and NYGAARD, CIRCUIT JUDGES

                             (Filed: January 29, 2007)

                           _______________________

                                   OPINION
                           _______________________

PER CURIAM

    Anthony Nelson appeals the District Court’s order denying his motion for
injunctive relief. On November 8, 2004, Anthony Nelson filed an application for

injunctive relief in the District Court. Nelson alleged that the trial court in his criminal

case changed the jury’s verdict after the jury left the courtroom and that his challenges to

his conviction led to threats from prison officials and attempts being made on his life. He

stated that he was beaten by correctional officers, drugged several times, and in May

2004, was poisoned by a nurse.1 He claimed that he subsequently experienced shortness

of breath, headaches, and loss of consciousness and was denied medical treatment.

Nelson alleges that a simple blood test will establish the merits of his claim. Nelson did

not request compensatory or punitive damages; he requested the injunctive relief of

removal from the custody of the New Jersey Department of Correction, protection from

the defendants, and a blood test and medical care from a federal medical provider.

       The District Court denied relief, and Nelson filed a timely notice of appeal. He

subsequently filed a motion for a stay or injunction pending appeal and a motion for

access to the law library. By order entered November 22, 2006, the Clerk ordered the

parties to show cause why the appeal should not be dismissed as moot because Nelson

had been released on parole. Nelson filed a response.

       In March 2006, Nelson was released on parole. Thus, he is no longer in the




       1
         According to documents Nelson submitted, he was given a tuberculosis test by
this nurse in May 2004.

                                               2
custody of the New Jersey Department of Corrections or the individual defendants.2

Nelson also requested relief in the form of medical treatment and a “simple blood test” by

federal medical authorities; however, the named defendants cannot provide such relief.3

       Now that Nelson has been released from the custody of the Department of

Corrections, none of the relief he has requested can be provided by the defendants.4

Therefore, we will dismiss the appeal as moot. See In re Cantwell, 659 F.2d 1050, 1053

(3d Cir. 1981) (“[A]n appeal will be dismissed as moot when events occur during the

pendency of the appeal which prevent the appellate court from granting any effective

relief.”). Nelson’s motions for injunctive relief and law library access are denied.




       2
        Nelson argues that attempts have been made on his life since he was paroled.
However, he does not give any details or allege that the defendants or the Department of
Corrections were involved.
       3
        Nelson submitted pages of blood test and urinalysis results from June and July
2004. While he does not explain their significance, the results demonstrate that he was
given thorough blood and urine tests after the alleged poisoning in May 2004.
       4
         Nelson also argues that the pendency of a petition for habeas corpus prevents this
appeal from being moot. The pendency of the habeas petition does not affect this appeal;
moreover, according to the electronic docket for the District Court for the District of New
Jersey, the petition was dismissed by order entered December 11, 2006.

                                             3